Name: Council Regulation (ECSC, EEC, Euratom) No 3139/82 of 22 November 1982 amending the tables of basic salaries laid down in Regulation (ECSC, EEC, Euratom) No 371/82 and (ECSC, EEC, Euratom) No 372/82 and adjusting, with effect from 1 April 1980, the weightings applicable to remuneration and pensions payable in the various countries of employment
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 82 Official Journal of the European Communities No L 331 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (ECSC, EEC, EURATOM No 3139/82 of 22 November 1982 amending the tables of basic salaries laid down in Regulations (ECSC, EEC, Euratom) No 371/82 and (ECSC, EEC, Euratom) No 372/82 and adjusting, with effect from 1 April 1980 , the weightings applicable to remuneration and pensions payable in the various countries of employment THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Commu ­ nities , and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 372/82 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first subpara ­ graph of Article 20 and Article 64 of the conditions of employment, Having regard to the Council Decision of 29 June 1976 laying down the method of calcu ­ lation to be used for the periodic review of remuneration , as amended on 26 June 1978 , Having regard to the proposal from the Commission , Having regard to the judgment given by the Court of Justice on 6 October 1982 in Case 59/81 : Commission v. Council , Whereas various provisions of Regulations (ECSC, EEC, Euratom) No 371 /82 (3) and (ECSC, EEC, Euratom) No 372/82, by which the remuneration and pensions of officials and other servants of the Communities and the weightings applicable thereto were adjusted with effect from 1 July 1980 and 1 July 1981 respectively, should be revoked ; (') OJ No L 56 , 4 . 3 . 1968 , p . 1 . (2) OJ No L 47, 19 . 2 . 1982, p . 13 . 0 OJ No L 47, 19 . 2 . 1982, p . 8 . No L 331 /2 Official Journal of the European Communities 26. 11 . 82 Whereas, in line with the economic and social policy of the Communities during the 12 months preceding 1 July 1980 and bearing in mind the changes in public service salaries during that period, the remuneration and pensions of officials and other servants of the Community should be adjusted on a correlative basis with effect from 1 July 1980 ; Whereas a consequential adjustment must also be made for such remuneration with effect from 1 July 1981 , the level of increase in net remuneration , as previously laid down by Regulation (ECSC, EEC, Euratom) No 372/82, remaining unchanged ; Whereas , in line with the judgment given by the Court of Justice on 6 October 1982, the weightings applicable both to the remuneration payable in countries of employment with a particularly high inflation rate and to pensions paid to persons resident in any one of these countries which is within the territory of the Community must be adjusted with effect from 1 April 1980, HAS ADOPTED THIS REGULATION : Article 1 (a) With effect from 1 July 1980 , the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : Step Grade 1 2 3 4 5 6 7 8 A 1 224 337 236 285 248 233 260 181 272 129 284 077 A 2 199018 210419 221 820 233 221 244 622 256 023 A 3/LA 3 164 722 174 695 184 668 194 641 204 614 214 587 224 560 234 533 A 4/LA 4 138 291 146 075 153 859 161 643 169 427 177 211 184 995 192 779 A 5/LA 5 113 880 120 669 127 458 134 247 141 036 147 825 154 614 161 403 A 6/LA 6 98 306 103 712 109 118 114 524 119 930 125 336 130 742 136 148 A 7/LA 7 84 545 88 784 93 023 97 262 101 501 105 740 A 8/LA 8 74 708 77 744 B 1 98 306 103 712 109 118 114 524 119 930 125 336 130 742 136 148 B 2 85 106 89 125 93 144 97 163 101 182 105 201 109 220 113 239 B 3 71 287 74 629 77 971 81 313 84 655 87 997 91 339 94 681 B 4 61 579 64 476 67 373 70 270 73 167 76 064 78 961 81 858 B 5 54 990 57 333 59 676 62 019 C 1 62 822 65 379 67 936 70 493 73 050 75 607 78 164 80 721 C 2 54 574 56916 59 258 61 600 63 942 66 284 68 626 70 968 C 3 50 866 52 873 54 880 56 887 58 894 60 901 62 908 64 915 C 4 45 903 47 787 49 671 51 555 53 439 55 323 57 207 59 091 C 5 42 297 44 049 45 801 47 553 D 1 47 859 49 977 52 095 54 213 56 331 58 449 60 567 62 685 D 2 43 587 45 468 47 349 49 230 51 111 52 992 54 873 56 754 D 3 40 536 42 294 44 052 45 810 47 568 49 326 51 084 52 842 D 4 38 275 39 833 41 391 42 949 (b) With effect from 1 July 1980 , the table of basic monthly salaries in Article 20 of the conditions of employment of other servants shall be replaced by the following : 26. 11 . 82 Official Journal of the European Communities No L 331 /3 Grade Step 1 2 3 4 5 6 7 8 A 1 224 337 236 285 248 233 260 181 272 129 284 077 A 2 199 018 210419 221 820 233 221 244 622 256 023 A 3/LA 3 164 722 174 695 184 668 194 641 204 614 214 587 224 560 234 533 A 4/LA 4 138 291 146 075 153 859 161 643 169 427 177 211 184 995 192 779 A 5/LA 5 113 880 120 669 127 458 134 247 141 036 147 825 154 614 161 403 A 6/LA 6 98 306 103 712 109 118 114 524 119 930 125 336 130 742 136 148 A 7/LA 7 84 545 88 784 93 023 97 262 101 501 105 740 A 8/LA 8 74 708 77 744 B 1 98 306 103 712 109 118 114 524 119 930 125 336 130 742 136 148 B 2 85 106 89 125 93 144 97 163 101 182 105 201 109 220 113 239 B 3 71 287 74 629 77 971 81 313 84 655 87 997 91 339 94 681 B 4 61 579 64 476 67 373 70 270 73 167 76 064 78 961 81 858 B 5 54 990 57 333 59 676 62 019 C 1 59 947 62 383 64 819 67 255 69 691 72 127 74 563 76 999 C 2 52 100 54 330 56 560 58 790 61 020 63 250 65 480 67 710 C 3 48 620 50 526 52 432 54 338 56 244 58 150 60 056 61 962 C 4 43 919 45 707 47 495 49 283 51 071 52 859 54 647 56 435 C 5 40 483 42 1 60 43 837 45 514 D 1 45 794 47 798 49 802 51 806 53 810 55 814 57818 59 822 D 2 41 729 43 513 45 297 47 081 48 865 50 649 52 433 54 217 D 3 38 901 40 561 42 221 43 881 45 541 47 201 48 861 50 521 D 4 36 740 38 192 39 644 41 096 (c) With effect from 1 July 1980 , the table of basic monthly salaries in Article 63 of the conditions of employment of other servants shall be replaced by the following : Category Group Class 1 2 3 4 I 106 691 119 894 133 097 146 300 A II 77 290 84 895 92 500 100 105 III 64 834 67 767 70 700 73 633 B IV 62 260 68 422 74 584 80 746 V 48 780 52 034 55 288 58 542 Q VI 46 370 49 133 51 896 54 659 VII 41 493 42 915 44 337 45 759 D VIII 37 444 39 684 41 924 44 164 IX 36 043 36 552 37 061 37 570 Article 2 With effect from 1 July 1980 , the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (') shall be subject to a weighting of 2-105365 . Article 3 (a) With effect from 1 July 1981 , the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : (') OJ No L 56, 4 . 3 . 1968 , p . 8 . No L 331 /4 26 . 11 . 82Official Journal of the European Communities Grade Step 1 2 3 4 5 6 7 8 A 1 236 676 249 281 261 886 274 491 287 096 299 701 A 2 209 964 221 992 234 020 246 048 258 076 270 104 A 3/LA 3 173 783 184 304 194 825 205 346 215 867 226 388 236 909 247 430 A 4/LA 4 145 897 154 109 162 321 170 533 178 745 186 957 195 169 203 381 A 5/LA 5 120 144 127 306 134 468 141 630 148 792 155 954 163 116 170 278 A 6/LA 6 103 714 109 417 115 120 120 823 126 526 132 229 137 932 143 635 A 7/LA 7 89 195 93 667 98 139 102 611 107 083 1 1 1 555 A 8/LA 8 78 816 82 019 B 1 103 714 109 417 115 120 120 823 126 526 132 229 137 932 143 635 B 2 89 787 94 027 98 267 102 507 106 747 110 987 115 227 119 467 B 3 75 208 78 734 82 260 85 786 89312 92 838 96 364 99 890 B 4 64 968 68 024 71 080 74 136 77 192 80 248 83 304 86 360 B 5 58 014 60 486 62 958 65 430 C 1 66 279 68 976 71 673 74 370 77 067 79 764 82 461 85 158 C 2 57 575 60 046 62 517 64 988 67 459 69 930 72 401 74 872 C 3 53 665 55 782 57 899 60 016 62 133 64 250 66 367 68 484 C 4 48 426 50 414 52 402 54 390 56 378 58 366 60 354 62 342 C 5 44 618 46 468 48 318 50 168 D 1 50 493 52 727 54 961 57 195 59 429 61 663 63 897 66 131 D 2 45 987 47 971 49 955 51 939 53 923 55 907 57 891 59 875 D 3 42 766 44 621 46 476 48 331 50 186 52 041 53 896 55 751 D 4 40 380 42 024 43 668 45 312 (b) With effect from 1 July 1981 , the table of basic monthly salaries in Article 20 of the conditions of employment of other servants shall be replaced by the following : Grade Step 1 2 3 4 5 6 7 8 A 1 236 676 249 281 261 886 274 491 287 096 299 701 A 2 209 964 221 992 234 020 246 048 258 076 270 104 A 3/LA 3 173 783 184 304 194 825 205 346 215 867 226 388 236 909 247 430 A 4/LA 4 145 897 154 109 162 321 170 533 178 745 186 957 195 169 203 381 A 5/LA 5 120 144 127 306 134 468 141 630 148 792 155 954 163 116 170 278 A 6/LA 6 103 714 109 417 115 120 120 823 126 526 132 229 137 932 143 635 A 7/LA 7 89 195 93 667 98 139 102 611 107 083 111 555 A 8/LA 8 78 816 82019 B 1 103 714 109 417 115 120 120 823 126 526 132 229 137 932 143 635 B 2 89 787 94 027 98 267 102 507 106 747 110 987 1 1 5 227 119 467 B 3 75 208 78 734 82 260 85 786 89 312 92 838 96 364 99 890 B 4 64 968 68 024 71 080 74 136 77 192 80 248 83 304 86 360 B 5 58 014 60 486 62 958 65 430 C 1 63 245 65 815 68 385 70 955 73 525 76 095 78 665 81 235 C 2 54 965 57 318 59 671 62 024 64 377 66 730 69 083 71 436 C 3 51 294 53 305 55316 57 327 59 338 61 349 63 360 65 371 C 4 46 333 48 220 50 107 51 994 53 881 55 768 57 655 59 542 C 5 42 711 44 480 46 249 48 018 D 1 48 314 50 428 52 542 54 656 56 770 58 884 60 998 63 112 D 2 44 024 45 906 47 788 49 670 51 552 53 434 55316 57 198 D 3 41 040 42 792 44 544 46 296 48 048 49 800 51 552 53 304 D 4 38 761 40 293 41 825 43 357 26 . 11 . 82 Official Journal of the European Communities No L 331 /5 (c) With effect from 1 July 1981 , the table of basic monthly salaries in Article 63 of the conditions of employment of other servants shall be replaced by the following : Category Group Class 1 2 3 4 I 112 131 126 042 139 953 153 864 A II 81 152 89 165 97 178 105 191 III 68 112 71 174 74 236 77 298 B IV 65 408 71 869 78 330 84 791 v 51 250 54 668 58 086 61 504 c VI 48 717 51 620 54 523 57 426 VII 43 591 45 091 46 591 48 091 D VIII 39 338 41 691 44 044 46 397 IX 37 864 38 399 38 934 39 469 Article 4 Netherlands United Kingdom 97-0 84-9 With effect from 1 July 1981 , the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 shall be subject to a weighting of 2-221160 . Article 5 If a person entitled to a pension declares his home to be in a country other than one of those listed above, the weighting applicable to the pension shall be that for Belgium . 3 . With effect from 1 April 1980 , the weightings applicable to the remuneration of persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 (') and employed in one of the countries listed below shall be as follows : 1 . With effect from 1 April 1980 , the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Ireland Italy United Kingdom 74-5 86-3 79-3 Ireland Italy United Kingdom Greece Turkey Thailand Chile Yugoslavia Egypt Syria Israel 75-1 81-2 84-9 101-9 145-9 128-5 137-0 124-8 144-8 128-4 185-3 4. With effect from 1 April 1980 , the weighting applicable to pensions and allowances paid to persons covered by Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 shall be as follows : Belgium 104-0 Denmark 119-9 Germany 100-6 France 102-6 Ireland 74-5 Italy 86-3 Luxembourg 104-0 Netherlands 100-4 United Kingdom 79-3 2. With effect from 1 April 1980 , the weighting applicable to pensions in accordance with the second subparagraph of Article 82 ( 1 ) of the Staff Regulations shall be that given below for the Community country in which the person entitled to the pension declares his home to be : If a person entitled to a pension declares his home to be in a country other than one of those listed above , the weighting applicable to the pension shall be that for Belgium . Belgium Denmark Germany France Ireland Italy Luxembourg 103-5 114-5 99-3 97-0 75-1 81-2 103-5 (  ) OJ No L 20, 26 . 1 . 1980 , p . 1 . No L 331 /6 Official Journal of the European Communities 26 . 11 . 82 Article 6 Euratom) No 372/82 are hereby revoked with effect from 1 July 1981 . Article 7 (a) Article 1 , point (a), Article 2 and the first subpara ­ graph of Article 7 of Regulation (ECSC, EEC, Euratom) No 371 /82 are hereby revoked with effect from 1 July 1 980 ; (b) Article 1 , point (a), Article 2 and the first subpara ­ graph of Article 10 of Regulation (ECSC, EEC, This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982. For the Council The President U. ELLEMANN-JENSEN